Taft, J.,
concurring. Since the commission did not overrule the employee’s application for rehearing, it can not be argued that the commission made any order terminating its power to pass upon the employee’s claim. The commission, therefore, was authorized to act, and in allowing the employee’s claim admittedly did act, in accordance with Section 1465-91, General Code, which reads:
“Such commission shall not be bound by the usual common-law or statutory rules of evidence or by any technical or formal rules of procedure, other than as herein provided; but may make the investigation in such manner as in its judgment is best calculated to ascertain the substantial rights of the parties and to carry out justly the spirit of his [this] act * *
The words of Section 1465-90, General Code, clearly disclose that the provisions therein, concerning the submission of evidence on a rehearing, are designed to provide protection for the parties after the case is appealed from the commission; and not designed to restrict the power of the commission to pass upon an employee’s claim before the commission may have relinquished that power by overruling an application for rehearing.